Citation Nr: 0948947	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  08-03 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to service connection for claimed 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.  

3.  Entitlement to service connection for malignant melanoma, 
claimed as secondary to herbicide exposure.  



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services




WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from March 1968 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision issued by 
the RO.  

In December 2009, the Veteran testified from the RO via a 
videoconference hearing conducted by the undersigned 
Veterans' Law Judge.  A transcript of this hearing is 
associated with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issues of service connection for PTSD and hypertension, 
to include as secondary to PTSD are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran is shown to have served in the Republic of 
Vietnam during the Vietnam Era.  

2.  The Veteran is not shown to have manifested complaints or 
findings of malignant melanoma in service or for many years 
thereafter.  

3.  The Veteran's lay statements do not serve to establish a 
continuity of symptomatology or treatment for malignant 
melanoma since his period of active service.  

4.  The currently demonstrated residuals of malignant 
melanoma are  not shown to be due to the exposure to 
herbicides or another event or incident of the Veteran's 
period of active service.  


CONCLUSION OF LAW

The Veteran's disability manifested by residuals of malignant 
melanoma is not due to herbicide exposure or other disease or 
injury that was incurred in or aggravated by active service; 
nor may cancer be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309(e) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126, was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

Prior to the initial adjudication of the Veteran's claim in 
the June 2007 rating decision, he was provided notice of the 
VCAA in May 2007.  An additional VCAA letter was sent in 
March 2009.  

The VCAA letters indicated the types of information and 
evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  

The Veteran also received notice pertaining to the downstream 
disability rating and effective date elements of his claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment reports, and statements and 
testimony from the Veteran and his representative.  

The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  

The Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103.  


II.  Service Connection for a Skin Disability

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service.  The last date on which such a Veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he served in the Republic of Vietnam.  
38 C.F.R. § 3.307.  

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain cancers (i.e., 
prostate cancer) shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307 are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e).  

The Veteran's DD Form 214 shows that he served in the 
Republic of Vietnam during the Vietnam era.  

Therefore, the Veteran is entitled to the presumption that he 
was exposed to an herbicide agent during such service 
pursuant to 38 C.F.R. § 3.307(a)(6).  

However, malignant melanoma is not listed as one of the 
conditions that would be entitled to service connection 
pursuant to 38 C.F.R. § 3.309.  

Accordingly, under the law, the claim of service connection 
for malignant melanoma may only be considered on a direct 
basis in this case.  See Combee v. Brown, 34 F.3d at 1042.  

The service treatment records do not show any treatment for, 
or a diagnosis of, malignant melanoma.  Although the January 
1972 Separation Examination noted abnormal skin and 
lymphatics, the skin disease referred to was that of 
"dermatophytosis, scrotal and groin areas."  The 
corresponding Report of Medical History noted that he used a 
cream for his skin rash.  

Significantly, in this case, the Veteran has presented no 
competent medical opinion to support his lay assertions that 
the malignant melanoma was due to the exposure to Agent 
Orange or other causative event or incident to his period of 
active service.  Nor is the Veteran shown to have presented 
credible lay testimony sufficient to establish a continuity 
of symptomatology or treatment for the claimed malignant 
melanoma since his period of active service.  

On this record, the findings of malignant melanoma were 
initially demonstrated at a time that was many years after 
service when private treatment records reflected a diagnosis 
of malignant melanoma in April 2006 without competent 
evidence that it was linked to service.  

To the extent that the Veteran now asserts that his malignant 
melanoma was related to a specific cause during service, 
including to the exposure to Agent Orange, he is not shown to 
have requisite medical expertise to render a competent 
opinion in this regard.  

Hence, his lay statements to this extent are not sufficient 
by themselves to support his claim.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994) (a Veteran is competent to report 
that on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a Veteran is not competent 
to offer opinions on medical diagnosis or causation).  

The Veteran was not afforded a VA examination to determine 
the likely etiology of the claimed malignant melanoma, but 
the Board finds that such examination was not required in 
this case because any medical opinion would have been 
speculative in nature.  

Without more to support the Veteran's claim, there is no 
reasonable possibility that any current findings or opinion 
from a VA examination would serve to legally substantiate the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, on this record, the claim of service connection 
for the residuals of malignant melanoma, including as 
secondary to exposure to Agent Orange, must be denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for malignant melanoma, to include as due 
to herbicide exposure, is denied.  


REMAND

The Veteran has indicated that his stressors include being 
exposed to rockets, mortar and sniper fire.  He recalled 
experiencing at least 12 stressful rocket attacks that 
resulted in some deaths.  

Reportedly, one rocket attack occurred on June 7, 1969 at Da 
Nang and caused at least 4 casualties.  (See January 2008 
Form 9; and Hearing Transcript, pp., 3-4).  He submitted a 
chronology of attacks on 10 primary operating bases in the 
Republic of Vietnam, including Da Nang with the date (among 
other information).  

The Veteran's service personnel records indicate that he 
served in the Republic of Vietnam.  He was awarded the 
National Defense Service Medal, Vietnam Service Medal and 
Republic of Vietnam Campaign Medal.   His MOS was that of a 
munitions specialist.  

His service awards and decorations do not reflect that the 
Veteran was involved in combat with the enemy.  His service 
records reflect in this regard that he departed Vietnam on 
May 18, 1969.  

The record does not indicate that an attempt was made to 
corroborate some of the Veteran's alleged stressors by 
contacting the U.S. Army and Joint Services Records Research 
Center (JSRRC).  The Board concludes that further information 
should be obtained for the period from March 21, 1969 to May 
18, 1969 to determine whether any stressor event can be 
corroborated in the unit histories.  

Further, the Veteran's VA treatment records reflect a 
positive screen for PTSD.  Thus, the Veteran should be 
afforded a VA examination to determine whether a current 
diagnosis of PTSD, pursuant to the criteria of the DSM-IV, is 
warranted.  

It is also indicated that the Veteran received treatment from 
the Brockton Vet Center, as indicated on his February 2009 VA 
Form 9.  As such, the RO should attempt to obtain those 
records.  

The Veteran also seeks hypertension, to include as secondary 
to PTSD.  As the claim for service connection for PTSD could 
affect his claim for hypertension, the Board finds that the 
claims are inextricably intertwined and a Board decision at 
this time would be premature.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).  If 
indicated, any indicated development should be undertaken.  

Accordingly, these two remaining matters are REMANDED to the 
RO for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to contact the Veteran in order to obtain 
any additional information and releases 
sufficient to retrieve records from the 
Brockton Vet Center.  all such records 
should be obtained and associated with 
the claims folder.  If the records are 
not available, a notation to that effect 
should be entered in the claims folder.

2.  The RO should contact the JSRRC, 
requesting that an attempt be made to 
independently verify the claimed 
stressors in this Remand.  At a minimum 
and based on the history provided by the 
Veteran and his representative, combined 
with the Veteran's personnel records and 
his claimed stressors while stationed in 
Vietnam, the Board finds that the 
following dates should be searched: March 
21, 1969 to May 18, 1969 to determine 
whether the attacks can be corroborated 
in the unit histories.  A search of the 
daily reports, operational reports, unit 
and organizational histories, and 
casualty records, and other records 
should be conducted in an effort to 
verify the claimed stressor(s).  

4.  Then, the Veteran should be afforded 
a VA psychiatric examination to determine 
the nature and etiology of claimed 
psychiatric condition.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to offer an opinion as to 
the following:

(a)  Whether the Veteran has a current 
diagnosis of PTSD pursuant to the 
criteria of the DSM-IV?  

(b)  Whether it is at least as likely as 
not (whether there is a 50 percent chance 
or more) that the diagnosis of PTSD is 
due to an in-service stressor(s).  

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner, and the 
examiner should acknowledge such review 
in the examination report.  

All necessary tests should be conducted, 
and the examiner must rule in favor of or 
exclude a diagnosis of PTSD.  The 
examination report should contain a 
detailed account of all manifestations of 
any psychiatric disability found to be 
present.  The examiner should provide a 
complete rationale for any opinions 
provided.  If the examiner diagnoses the 
Veteran as having PTSD, then the examiner 
should indicate the verified stressor(s) 
underlying that diagnosis.  The report of 
the psychiatric examination should be 
associated with the Veteran's claims 
folder.  

The Veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
result in the denial of the original 
claim for service connection.

5.  Thereafter, following completion of 
all indicated development, the RO should 
readjudicate the claim for service 
connection for PTSD, as well as the claim 
of service connection for hypertension, 
in light of the entire evidentiary 
record.  If any benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, then the RO should provide 
him and his representative with a 
Supplemental Statement of the Case (SSOC) 
and give them an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals





 Department of Veterans Affairs


